Crownhart, J.
This action arose out of a written contract between the appellant", located in San Francisco,'the seller of a carload of honey; and the respondent, located in Milwaukee, the honey to be consigned to appellant’s brokers in Milwaukee.
The contract provided, among other things, as follows:
“Examination and appfoval: If shipment is not accepted or disapproved within three (3) full business days after ar*35rival, and goods are subject to buyer’s privilege of examination, contract shall be 'considered fully complied with on seller’s part.”
The civil court held that said provision in the contract should be interpreted to mean that the buyer should have three days from the time the car arrived in Milwaukee in which to express his disapproval, failing which the contract would be deemed to have been fully performed on the seller’s part. Upon the evidence adduced on the trial the civil court directed a verdict in favor of the appellant because the three business days had expired before disapproval was expressed by the buyer under such interpretation of the contract. The respondent appealed to the circuit court, which court interpreted the clause of .the contract to mean that the buyer should have three full business days in which to inspect the honey after it had been able, with due diligence, to place the honey in suitable position to make such inspection. Thereupon the circuit court reversed the judgment of the civil court and granted a new trial.
As the case must go back for a new trial, this court will only consider the point of law here in issue, and that is the construction of the quoted clause of the contract. As the honey was consigned to appellant’s brokers in Milwaukee, the car cannot be said to have arrived until the brokers delivered the bill of lading to the respondent and notified it that the car was.on tracks in Milwaukee for delivery. The contract is construed to give the buyer the privilege of examination before approval. This being so, it is held that under the contract the buyer had three business days in which to make such examination after'the honey had been put in a suitable place to make the examination, the buyer using reasonable diligence to so place the honey.
By the Court. — The order of the circuit court is affirmed, and the cause remanded for further proceedings accofding to law.